﻿May
I first of all congratulate you, Mr. President, most sincerely
on your outstanding election to the presidency of the United
Nations General Assembly at its fifty-second session. I have
no doubt that thanks to your eminent qualities and your rich
experience you will carry out remarkably well the mission
entrusted to you. You may be assured of the complete
support of the delegation of Mali.
I also want to express our appreciation and thanks to
your predecessor, Ambassador Razali Ismail, for the
important contribution he made to the last session as
President of the General Assembly.
To the new Secretary-General of the Organization,
Mr. Kofi Annan, I would like to express my fraternal and
warmest congratulations. His election on 17 December
1996 was a tribute to the eminent qualities of a man who
has devoted his life to the service of the United Nations.
While wishing him every success in the difficult mission
conferred upon him, it is my firm conviction that he will
do honour to his continent, Africa, in guiding our
Organization towards the next millennium.
As this fifty-second session of the General Assembly
opens this year, the United Nations is at a crossroads.
Two years ago in this very Hall, on the occasion of the
fiftieth anniversary of the United Nations, 128 Heads of
State or Government forcefully reaffirmed their faith in
the United Nations in its principles and its objectives.
They unanimously appealed for profound reflection on the
role and resources of the world Organization so that it
might be given the human, material and financial
capacities that are vital to its mission, and so that it might
be able to enter the twenty-first century with
determination and professionalism.
This appeal was not in vain. Under the dynamic
leadership of the Secretary-General, Mr. Kofi Annan,
whose courage and lucidity I wish to commend, our
Organization has today embarked on an ambitious
programme of reform. On 14 July last Mr. Kofi Annan,
continuing the work of his predecessor, submitted to the
General Assembly his report on the reform of the United
Nations. Like other Member States, Mali is now
considering the proposals contained in that report and will
without delay submit its observations thereon. My
delegation is delighted at the political will expressed by
all to initiate the appropriate reforms in order to make our
Organization better able to respond to the needs of our
day and to the aspirations of the peoples for which it was
created.
While on the topic of reform, I cannot gloss over the
substantial progress made by Member States in the
different working groups of the General Assembly. 1997
will mark the crowning of sustained efforts, including the
fulfilment of the mandates given to the Working Groups
on, respectively, the Agenda for Development and the
strengthening of the United Nations system. The
unanimous adoption by the General Assembly of the
documents that endorsed the often difficult and
painstaking deliberations of these two Working Groups
11


eloquently reflects our shared will to succeed, by
consensus, in laying the groundwork for the restructuring
and modernization of our Organization in the priority fields
of development and economic cooperation.
As for the reform of the Security Council, the high-
level Working Group established to study this issue has
made considerable progress, although concrete measures
have not been adopted on such fundamental items as the
expansion and composition of the Council, and thee use of
the right of veto.
However, I welcome the many constructive and often
complementary proposals that have enriched the debates
this year. I am convinced that by redoubling our efforts we
will be able to benefit from the momentum that has been
created, and that we will succeed in restructuring and
modernizing the Security Council by making it more
democratic and credible as well as more legitimate and
transparent.
The maintenance of peace and security, we know,
requires the prevention, management and settlement of
crises — of which there unfortunately are still a large
number, often pernicious. These crises are currently sources
of grave concern to the entire international community, and
particularly to Africa, where some countries continue to be
afflicted by multifaceted conflicts. In this respect, it is
gratifying to note that significant advances have been made
here and there towards the restoration of peace and security.
My delegation is gratified at the dynamic process that
led on 20 July to the holding of general, free and credible
elections in Liberia, marking the end of a long and brutal
civil war and the establishment in that country of
democratic institutions. This victory, which is above all that
of the people of Liberia themselves, must be welcomed as
a successful example of the settlement of a regional conflict
and should serve as a source of inspiration for the
settlement of other crises.
Mali, which has played an active role in the settlement
of the Liberian crisis in both the Economic Community of
West African States (ECOWAS) and its Monitoring Group
(ECOMOG), would like to recall here that assistance for
the reconstruction of Liberia is the only means of
consolidating the peace won at such cost. The results
obtained by the Inter-African Mission to Monitor the
Implementation of the Bangui Agreements are a good
example of the virtues of direct dialogue and of
international mediation.
My country welcomes the positive evolution of the
crisis in the Central African Republic as a result of the
commendable efforts of the International Mediation
Committee established by the Nineteenth Summit Meeting
of Heads of State and Government of France and Africa.
As regards Western Sahara, my delegation is pleased
with the progress achieved at the end of the fourth round
of private contacts on the implementation of the United
Nations Settlement Plan, with a view to the organization
of a referendum for self-determination.
Conversely, the existence of other centres of tension
and breaches of democratic order are of grave concern.
This is the case in Angola, where the delaying tactics of
the União Nacional para a Independência Total de Angola
(UNITA) are putting a severe strain on the peace process
under way. My country supports without reservation the
measures recently decided upon by the Security Council
relating to this party to the conflict.
Likewise, in Sierra Leone, the situation is extremely
confused because of the obstinacy of the leaders of the
military coup d’état in holding on to power in spite of the
pressure exerted by the United Nations, the Organization
of African Unity and, more particularly the Economic
Community of West African States whose select
ministerial committee has courageously and selflessly
undertaken difficult negotiations in order to achieve the
re-establishment of constitutional order with the return of
the democratically elected president.
My country, which is a member of the International
Mediation Committee in the Republic of the Congo, is
gravely concerned by the situation of widespread civil
war prevailing in that country. Once again, we appeal to
the sense of responsibility of the parties and ask them to
engage resolutely and very quickly in a political
settlement of the crisis so that the mediation process can
be brought to a successful conclusion.
This crucial moment for Africa is equally crucial for
the Middle East, where the dynamic of peace that began
with the Madrid Conference is increasingly being called
into question by the recent serious events. This is the time
and place to call urgently on the co-sponsors of the peace
process and the international community as a whole to
take further initiatives to safeguard the peace process,
inter alia by persuading the parties to resume the
negotiations as a matter of urgency with a view to the
application of the agreements that have been concluded.
12


My country, Mali, also remains concerned by the
persistence of the sanctions against Member States of our
Organization, in particular the Libyan Arab Jamahiriya, and
by the suffering the sanctions cause for the peoples of these
countries.
For more than 50 years, the realization of the ideal of
disarmament has been at the centre of our constant concern
to build a system of collective security, free of weapons of
mass destruction. From this viewpoint significant progress
has been made towards, in particular, the reduction and
ultimate elimination of nuclear arsenals. In this respect,
Mali welcomes the entry into force on 29 April 1997 of the
Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction.
Nevertheless, the objective of general and complete
disarmament has still to be achieved. On the basis of this
conviction, Mali has demonstrated its commitment to this
goal by taking concrete initiatives at the international,
regional and national levels. Evidence of this is the
resolution initiated by my country in 1994 and co-sponsored
by about 20 Member States, regarding “Assistance to States
for curbing the illicit traffic in small arms and collecting
them”. This initiative by Mali, which contributed to
initiating the now well-known concept of
“microdisarmament” within our Organization, is aimed at
drawing the attention of the international community to the
disastrous consequences of small arms, particularly in the
developing countries where, as we know, they play a large
part in fuelling conflicts.
All this emphasizes how important it is urgently to
support the efforts of the countries of the Saharo-Sahelian
subregion in order to stem the phenomenon of the
proliferation of small arms, especially through effective
control of borders and the review of legal instruments
regarding the bearing of arms.
Along the same lines, from 24 to 28 March 1997, the
Government of Mali organized, together with the United
Nations Department of Political Affairs, the United Nations
Development Programme (UNDP) and the United Nations
Educational, Scientific and Cultural Organization
(UNESCO), a “Week of Peace” to commemorate the first
anniversary of the “Flame of Peace”. The international
forum, held on that occasion, which brought together the
representatives of the countries of the subregion and of the
institutions and bodies to which I have just referred, gave
an opportunity to analyse the factors that led to the
restoration of peace in the northern regions of Mali and to
identify ways and means of ensuring lasting peace and of
promoting a real culture of peace.
I would like here to echo the fervent appeal made at
that forum for good governance, which favours
participation over exclusion and dialogue over
confrontation, and which assures respect for democratic
principles and human rights. I also wish, from this
rostrum, to make an appeal to the international
community to give its full support to the proposal for a
moratorium on the import, export and production of light
weapons that was formulated during the consultations
held at the same time as the “Week of Peace”. In addition
to the countries of the West African subregion, these
consultations brought together representatives of the
United Nations, OAU, the ECOWAS/Togo agreement on
non-aggression and defence assistance (ANAD), and our
development partners.
Furthermore, the conflicts in recent years have
shown that conventional weapons can also cause mass
destruction. For that reason my country welcomed the
adoption on 18 September 1997 of the Convention on the
total ban of anti-personnel mines, and supports the
international efforts, including the Ottawa process, to
achieve the total elimination of anti-personnel mines at
the global level.
The values of peace, freedom and economic and
social justice which inspired the founding fathers of the
United Nations must remain today, more than ever, the
foundations of the joint action incumbent on us in the
quest for a decent life for everyone. In this respect, we
must, together and in a united way, seek concerted
solutions to the persistent problems of underdevelopment.
Thus, from New York in 1990, with the World
Summit for Children, to Rome in 1996 with the World
Food Summit, the great international conferences of the
decade have contributed remarkably to the preparation of
a new design for human society at the dawning of the
third millennium. The paradigm of sustainable
development, based on economic growth that is sustained,
socially equitable and ecologically viable, constitutes the
common denominator on which the international
community now agrees in order to give new direction to
the collective search for the economic and social well-
being of our peoples. The mixed results of last June’s
special session of the General Assembly devoted to an
overall evaluation of the implementation of Agenda 21
are a sharp reminder of the vital need to think for our
13


world globally and act collectively to meet the challenges
confronting our planet.
Regardless of the angle from which we approach
them, the problems at the end of this century cannot be
resolved except through concerted and integrated action —
action capable of managing harmoniously the upheavals
accompanying this changing period of history. The
consensus achieved in the Agenda for Development shows
our shared faith in the virtues of a new global partnership
for development, based on the imperative of
interdependence and on mutually beneficial action.
Since the conceptual framework has been defined and
accepted by all, it is now time — and high time — to move
to action through a rational mobilization of resources in
keeping with the generous goals formulated in the Agenda
for Development.
The settlement of the debt crisis, just remuneration for
commodities, the renunciation of trade barriers and an
increase in official development assistance — this is
essentially the direction that needs to be taken in order to
build a world that is more accommodating to all, so true is
it that our global village cannot be built in a lasting way if
the majority of its members are excluded. The fight against
poverty in this context has absolute priority, because it is
simply unacceptable at the dawning of the third millennium
that millions of men and women throughout the world
should continue to lack the minimal conditions for a decent
life. The aspiration of peoples for a better life is a
legitimate quest which cannot be ignored.
As Mali sees it, any work towards sustainable
development is above all a national responsibility, through
the effective definition and application of sound
macroeconomic policies, based on transparency, the pre-
eminent rule of law, the practice of democracy, respect for
human rights, social justice, and the participation of all in
the effort of national development. For my country, this is
the surest path to follow in our quest for the shared ideal
assigned to us by the United Nations Charter:
“to promote social progress and better standards of life
in larger freedom”.
We are on the eve of a new millennium, which will
see the emergence of new challenges and new threats, but
also of great dreams and hopes for humankind.
As responsible leaders of our States, we have an
obligation to seek ways and means to meet these
challenges. But we also need to guide in the right
direction the aspirations of our peoples to live in peace,
liberty, progress and active solidarity.
Fifty-two years ago the founding fathers of our
Organization cleared the way for us to attain these noble
objectives, which are still relevant. If we apply the terms
of the Charter, we will be able to respond to particular
uncertainties and put an end to the climate of doubt, fear
and suspicion that characterizes present day international
relations.
We must also agree to do more and to do better in
our quest for a better future for the human race. We
believe in the United Nations as the institution to help us
achieve this.
The President of the Republic of Mali, His
Excellency Mr. Alpha Oumar Konaré, is convinced that
a restructured, modernized United Nations, endowed with
the essential capacity to act, can help to resolve our
disputes, ensure more orderly management of world
affairs and eliminate the injustice, disparity and egoism
that threaten humankind.
That is why my country, Mali, will continue to work
with enthusiasm and determination to ensure the
emergence of a United Nations that is truly united in its
diversity, at peace with itself and resolutely committed to
the service of all peoples.
